Citation Nr: 1757294	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-38 298		DATE


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to afford the Veteran a VA examination to evaluate the current severity of his service-connected PTSD.  The most recent examination was conducted in November 2012.  In a January 2014 private medical record that discusses the Veteran's mental health status, the Veteran reported that "things have been getting worse."  Moreover, an October 2017 letter indicates the Veteran is in an inpatient treatment program for substance abuse.  The Board finds this indicates that the Veteran's disability may have increased in severity since the 2012 VA evaluation.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disability.  

The TDIU issue is intertwined with the above remanded issue and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Indianapolis VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the nature and current severity of the Veteran's service-connected PTSD.  

The examiner should address any and all diagnoses of psychological disorders in the VA and private treatment records and their relationship to the Veteran's service-connected PTSD.

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


ATTORNEY FOR THE BOARD:		K. Josey, Associate Counsel

Copy mailed to:	Daniel Smith, Esq.

